       Case 1:21-mj-00007-SKO Document 7 Filed 02/09/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   DEVEN DEARING

 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 1:21-mj-00007 SKO

12                    Plaintiff,                   STIPULATION TO CONTINUE
                                                   DETENTION HEARING; AND
13   vs.                                           ORDER

14   DEVEN DEARING,

15                    Defendant.

16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, and through their

19   respective attorneys of record, that the detention hearing set for Wednesday, February 10, 2021,

20   before the Honorable Sheila K. Oberto, be continued to Wednesday, February 17, 2021.

21          The parties have agreed to continue the detention hearing at the request of the defendant,

22   who requests additional time in order to complete investigation, research, and arrange the remote

23   appearance of a potential third party custodian. The parties agree that a February 17, 2021,

24   hearing will allow sufficient time for defense counsel to complete preparation and arrange the

25   appearance of any proposed third party custodians. Accordingly, the parties request a

26   continuance to February 17, 2021.

27   ///

28   ///
       Case 1:21-mj-00007-SKO Document 7 Filed 02/09/21 Page 2 of 2


 1                                               Respectfully submitted,

 2                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 3
 4   DATED: February 9, 2021                     /s/ Matthew Lemke
                                                 MATTHEW LEMKE
 5                                               Assistant Federal Defender
                                                 Attorney for Defendant
 6                                               DEVEN DEARING

 7
 8                                               MCGREGOR SCOTT
                                                 United States Attorney
 9
10   DATED: February 9, 2021                     /s/ Joseph Barton
                                                 JOSEPH BARTON
11                                               Assistant U.S. Attorney
                                                 Attorney for Plaintiff
12
13
14
15
16                                              ORDER

17             GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the detention hearing

18   set for February 10, 2021, be continued to February 17, 2021, at 2:00 p.m.

19
20   IT IS SO ORDERED.

21
     Dated:        February 9, 2021                             /s/   Sheila K. Oberto   .
22                                                    UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27

28


      Dearing / Stipulation to Continue             -2-
      Detention Hearing
